DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 2 recites that the first tubular member can have both first and second relief recesses (see line 4), while claim 3 recites that the second tubular member can have both third and fourth relief recesses (see lines 3-4). However, the specification only describes a maximum of one relief recess per tubular member. Paragraphs [0007] and [00048] each state that there may be one relief recess (pocket) on each tubular member, one total relief recess (pocket), or zero relief recesses (pockets). Further, there is no illustrated example in the drawings of a tubular member having two relief recesses.

Double Patenting
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,697,251 (reference patent). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-18 are generic to all that is recited in claims 1-15 of the reference patent. In other words, claims 1-15 of the reference patent fully encompasses the subject matter of claims 1-18. Thus, the invention of claims 1-15 of the reference patent is in effect a “species” of the “generic” invention of claims 1-18. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-18 are anticipated by claims 1-15 of the reference patent, claims 1-18 are not patentably distinct from claims 1-15, regardless of any additional subject matter presented in claims 1-15.

Allowable Subject Matter
Claims 1 and 4-18 are allowable except for the double patenting rejection above.

Response to Arguments
Applicant's arguments filed 15 June 2022 regarding the 112(a) rejection have been fully considered but they are not persuasive. 
Applicant argues that one of ordinary skill in the art would not have difficulty making the invention with two relief pockets. This is not true because no working examples exist of one of the tubular members having multiple pockets. This is neither described nor shown in the drawings. Further, there are infinite combinations of number of relief pockets the two tubular members could have. Applicant cannot claim to have support for infinite number of these combinations simply by saying “embodiments of the present disclosure include different configurations and placements of the relief pockets”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679   
06/21/2022